Filed 12/22/21 P. v. Walker CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E077191

 v.                                                                      (Super.Ct.No. FMB006290)

 VERNON ROBERT WALKER,                                                   OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Rodney A. Cortez,

Judge. Affirmed in part; reversed and remanded with directions in part.

         Kimberly J. Grove, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Daniel Rogers, Lise Jacobson, and

Christopher P. Beesley, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                               I

                                      INTRODUCTION

       Defendant and appellant Vernon Robert Walker appeals the trial court’s summary

denial of his petition for resentencing pursuant to Penal Code1 section 1170.91, arguing

the court erred in determining he was ineligible for resentencing under that statute on his

conviction for a determinate term offense. The People agree that the determinate term of

his sentence is eligible for resentencing and that the matter should be remanded for the

trial court to consider it. We agree and remand the matter for the trial court to consider

the determinate term of his sentence. In all other respects, we affirm.

                                              II

                    FACTUAL AND PROCEDURAL BACKGROUND

       In 2003, defendant and his accomplice, Demetrius McClendon, killed two fellow

Marines for 10 pounds of marijuana and torched the victims’ car containing their bodies.

(People v. Walker (Sept. 22, 2006, E038397) [nonpub. opn.] (Walker I).)2 A jury

convicted defendant of two counts of first degree murder (§ 187, subd. (a)) and one count

of arson (§ 451, subd. (d)). As to the murder offenses, the jury also found true a firearm

enhancement (§ 12022.53, subd. (b)), as well as multiple special circumstances (§ 190.2

subd. (a)(3)) [multiple murder], (1) [financial gain], & (15) [lying in wait]) findings. The


       1   All future statutory references are to the Penal Code unless otherwise stated.

       2The details of the underlying factual background are not relevant to this appeal,
and we will not recount them in this opinion. Those details can be found in the
nonpublished opinion from defendant’s direct appeal. (See Walker I, supra, E038397.)

                                               2
trial court sentenced defendant to two consecutive indeterminate terms of life without the

possibility of parole, plus an additional consecutive three years for the arson and 10 years

for the firearm enhancement under section 12022.53, subdivision (b).

       Defendant subsequently appealed. On September 22, 2006, in a nonpublished

opinion, this court struck the inapplicable parole revocation fine, but otherwise affirmed

the judgment. (See Walker I, supra, E038397 at pp. 2-3.)

       In 2015, the Legislature enacted section 1170.91. That section allows a veteran

who may be suffering from one of certain disorders as a result of his or her military

service to obtain resentencing, so that the trial court can consider that disorder as a

mitigating factor when choosing whether to impose a low, mid, or upper determinate

sentencing term. The Legislature also permitted those convicted prior to the enactment of

the statute to petition for resentencing under section 1170.91.

       On May 4, 2021, defendant in propria persona filed a petition for resentencing

pursuant to section 1170.91, along with his declaration in support.

       On May 5, 2021, the trial court summarily denied the petition, finding defendant

was ineligible for resentencing under section 1170.91 because he “was sentenced to an

indeterminate term” and section “1170.91 only applies to determinate terms.” Defendant

timely appealed.




                                              3
                                             III

                                      DISCUSSION

       Defendant argues the trial court erred in determining that he was ineligible for

resentencing on the determinate term for his arson conviction. He concedes that he was

ineligible for resentencing under section 1170.91 on his indeterminate terms. “Though in

practical effect his argument is largely academic,” the People agree the matter should be

remanded for the trial court to consider whether to resentence defendant to a term other

than the upper term for his arson conviction. We also agree.

       “Since 2015, California law has required sentencing courts to consider, as

mitigating factors weighing in favor of a low-term determinate sentence, any trauma,

substance abuse, and mental health problems caused by a defendant’s service in the

United States military. (§ 1170.91, subd. (a); People v. Bonilla-Bray (2020) 49

Cal.App.5th 234, 236, 238.) In 2018, the Legislature amended section 1170.91 to allow

those sentenced for a felony conviction before January 1, 2015, to petition for a

resentencing hearing at which the court could consider mitigating factors related to

military service. (§ 1170.91, subd. (b)(1), (3); People v. Bonilla-Bray, supra, at pp. 236,

238.)” (People v. Estrada (2020) 58 Cal.App.5th 839, 841 (Estrada).)

       Section 1170.91, subdivision (a), provides, in pertinent part: “If the court

concludes that a defendant convicted of a felony offense is, or was, a member of the

United States military who may be suffering from sexual trauma, traumatic brain injury,

post-traumatic stress disorder, substance abuse, or mental health problems as a result of



                                             4
his or her military service, the court shall consider the circumstance as a factor in

mitigation when imposing a term under subdivision (b) of Section 1170.”

       Subdivision (b)(1) of section 1170.91 embodies the mechanism authorizing post-

judgment relief. It states: “A person currently serving a sentence for a felony conviction,

whether by trial or plea, who is, or was, a member of the United States military and who

may be suffering from sexual trauma, traumatic brain injury, post-traumatic stress

disorder, substance abuse, or mental health problems as a result of his or her military

service may petition for a recall of sentence, before the trial court that entered the

judgment of conviction in his or her case, to request resentencing pursuant to

subdivision (a) if the person meets both of the following conditions: [¶] (A) The

circumstance of suffering from sexual trauma, traumatic brain injury, post-traumatic

stress disorder, substance abuse, or mental health problems as a result of the person’s

military service was not considered as a factor in mitigation at the time of sentencing. [¶]

(B) The person was sentenced prior to January 1, 2015. This subdivision shall apply

retroactively, whether or not the case was final as of January 1, 2015.”

       This court recently held that a plain reading of this language leads to only one

reasonable conclusion: the resentencing mechanism embodied in section 1170.91 applies

only to a determinate term imposed under section 1170, subdivision (b), not an

indeterminate term imposed under other sentencing statutes. (People v. Stewart (2021)

66 Cal.App.5th 416, 423-424 [three strikes] (Stewart); Estrada, supra, 58 Cal.App.5th at

pp. 842-843 [murder].)



                                              5
       As explained in Stewart, “section 1170.91, subdivision (b) permits resentencing

only ‘pursuant to subdivision (a)’; and subdivision (a) applies only ‘when imposing a

term under subdivision (b) of Section 1170.’ Subdivision (b) of section 1170 applies

when a statute provides for a determinate upper, mid, and lower term; it provides that, in

selecting the appropriate term, the trial court must consider factors in mitigation and

aggravation, if any. [¶] The only reasonable interpretation of this language is that a

petitioner is not eligible for relief under section 1170.91 unless he or she would be

resentenced under section 1170, subdivision (b)—i.e., unless the potential penalty for at

least one element of the sentence is a determinate triad.” (Stewart, supra, 66 Cal.App.5th

at p. 423, fn. omitted.) “Had the Legislature intended for section 1170.91 to apply to

indeterminate terms . . . , it would not have specifically limited the statute’s application to

terms imposed under section 1170, subdivision (b).” (Estrada, supra, 58 Cal.App.5th at

p. 843.)

       Here, defendant was sentenced to two indeterminate terms for murder, plus a

determinate term of three years for the arson. Section 1170.91 does not apply to

defendant’s indeterminate terms. However, the trial court incorrectly concluded that

section 1170.91 does not apply to defendant’s determinate term for arson. The trial court

had imposed this sentence under section 1170, subdivision (b), as it had a choice between

imposing a term of 16 months, two years, or three years for the arson under section 451,

subdivision (d). Therefore, the determinate sentence component of defendant’s sentence




                                              6
is eligible for resentencing under section 1170.91. (Stewart, supra, 66 Cal.App.5th at

p. 423.)

                                           IV

                                     DISPOSITION

       The matter is reversed and remanded for the trial court to consider whether to

resentence defendant under section 1170.91 on his arson conviction. In all other respects,

we affirm the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                              CODRINGTON
                                                                                         J.
We concur:


RAMIREZ
                       P. J.


McKINSTER
                          J.




                                            7